Citation Nr: 0028461	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  94-48 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This appeal arises from an August 1994 administrative 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  That decision held 
that the injuries sustained by the veteran on June 28, 1993, 
were the result of his own willful misconduct, and that he 
was not entitled to a permanent and total disability rating 
for pension purposes.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim.  In an October 1998 
order, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") vacated the 
Board's decision and remanded the case for readjudication.  

In June 1999, the Board remanded the case for additional 
development.  Subsequently, a May 2000 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  All of the physical pathology complained of by the 
veteran as resulting in permanent and total disability is 
related to an incident which occurred on June 28, 1993, and 
was proximately and immediately due to his drinking of 
alcohol and his actions which led to the police being called 
to restrain him.

3.  The veteran's significant disabilities are the result of 
willful misconduct; he has no innocently acquired disorders 
which would preclude him from obtaining or following 
substantially gainful employment.






CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5107(a) (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has in essence reported that he is permanently 
and totally disabled as the result of injuries sustained on 
June 28, 1993.  The veteran contends that he was not 
intoxicated, and was beaten by officers of the Monroe Police 
Department (MPD) who came upon him sitting outside his motel 
room door.  VA examinations conducted in December 1993 
described only complaints and pathology associated with the 
June 1993 injuries.  A private physician's statement dated in 
September 1993 stated that it was unlikely that the veteran 
would be able to return to physical labor of laying ceramic 
tile or any other construction work soon, if at all.  His 
statement was based on the veteran's June 1993 injury 
residuals.  The veteran has been found disabled by the Social 
Security Administration (SSA).  The SSA's January 1995 
decision found disability solely on the basis of residuals of 
injuries sustained in the June 1993 incident.

Entitlement to a permanent and total disability rating for 
pension purposes may be established upon several bases.  
However, as the veteran has no service-connected 
disabilities, he is not entitled to a total rating based on 
service-connected disability.  See 38 U.S.C.A. § 1502(a); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a) (1999).

Pension may also be awarded to a veteran of a period of war 
who is permanently and totally disabled from nonservice-
connected disability not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.301 (1999).  
Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3(n) (1999).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability the disability will 
be considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1999).

Pursuant to the Court's remand order, the Board directed the 
RO to attempt to further develop the record.  The RO 
contacted the Monroe, Louisiana, City Court, and requested 
the complete file pertaining to the prosecution of the 
veteran for disturbing the peace, which resulted in an order 
that the case was quashed and dismissed with prejudice on 
March 12, 1996.  The court responded that copies of court 
records would only be provided at a cost of $0.05 per page.  
The RO concluded that VA was precluded from paying for such 
information.  The RO also contacted the veteran's former 
attorney, Sean Kendall, in Boulder, Colorado, and requested 
copies of any records in his possession pertaining to the 
veteran's criminal prosecution for disturbing the peace.  Mr. 
Kendall responded in October 1999 that he would not furnish 
any such information.

The RO also contacted the Monroe, Louisiana, Police 
Department, and obtained a signed copy of the police report 
pertaining to the veteran's arrest on June 28, 1993, on 
charges of disturbing the peace.  That report indicated that 
officers were dispatched to the Days Inn Motel in Monroe, 
Louisiana, on June 28, 1993, in reference to a disorderly 
person.  Two eyewitnesses stated that the veteran had been 
knocking on doors at the motel and yelling and screaming in 
the parking lot.  Both witnesses reported that the veteran 
was drunk.  Police officers also noted that the veteran 
appeared to be intoxicated.  When the officers attempted to 
arrest the veteran, he apparently resisted, at which time he 
was "taken to the floor."  The veteran reported that he 
could not move.  At the police department, the veteran stated 
that he could not walk.  He was taken to E.A. Conway 
Hospital.  The veteran stated that someone must have put 
something in his drink and that was why he could not walk.  
The veteran yelled whenever anyone touched him, until an 
officer told him he would be issued a summons if he 
continued.

Records from E.A. Conway Memorial Hospital indicate that the 
veteran was brought in a wheelchair complaining of tingling 
in his arms.  It was noted that he had been arrested after 
being drunk and disorderly and had subsequently been involved 
in an argument with the police.  The initial impression was 
quadriparesis.  On orthopedic consultation, the veteran was 
noted to be intoxicated but coherent.  The impression was 
rule out spinal contusion.  

From E.A. Conway Memorial Hospital, the veteran was 
transferred to Louisiana State University Center Hospital.  
On admission, the veteran stated that he had been drinking 
earlier and was apprehended by the police at his apartment.  
The discharge summary noted that the veteran had suffered 
spinal cord damage with bilateral upper extremity paresis.

The RO issued an administrative decision in August 1994 that 
found that the injuries sustained by the veteran in the June 
1993 incident were due to willful misconduct.  The veteran 
has argued, both in written statements and at his hearing, 
that he had not been drinking on June 28, 1993.  He stated 
that he had been returning to his room from the grocery store 
when he suddenly felt ill.  He began to knock on doors of 
people he knew in order to get help for himself.  Then the 
police came, accused him of being drunk, and began to attack 
him.  

The Board must assess the credibility of statements pursuant 
to the appeal.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Ferguson v. Derwinski, 1 Vet. App. 428 (1991).  In this case, 
the veteran's more recent accounts of the incident have 
varied from his initial statements to police that someone 
"put something in his drink."  They are also outweighed by 
the observations of two lay witnesses, several police 
officers, and medical care providers, all of whom reported 
that the veteran was intoxicated on June 28, 1993.  On the 
basis of the available record, the Board must conclude that 
the veteran's statements with respect to the incident which 
led to his claim for nonservice connected pension benefits 
are not credible.

As noted above, all of the physical pathology complained of 
by the veteran as resulting in permanent and total disability 
are related to one incident.  In light of the evidence of 
record, the Board finds that the veteran's injuries sustained 
on June 28, 1993, were proximately and immediately due to his 
drinking of alcohol and his actions which led to the police 
being called to restrain him.  Importantly, despite the 
voluminous written statements submitted by the veteran since 
the Court's October 1998 order, he has not provided any 
objective evidence disputing the version of the incident 
reflected in the police report.  

Therefore, the Board also finds that the veteran's injuries 
were the result of his own willful misconduct in that he was 
engaged in deliberate or intentional wrongdoing with wanton 
and reckless disregard of its probable consequences (i.e., 
resisting arrest following disorderly conduct), and that his 
wrongdoing was the proximate cause of the incident which 
resulted in his injuries.

In this regard, the Board is aware that the prosecution of 
the veteran for disturbing the peace was quashed and 
dismissed with prejudice in March 1996.  However, the 
prosecution of the disturbing the peace charge has no bearing 
on the Board's finding, which is supported by the only 
objective evidence of record (the signed police report and 
the medical report from E.A. Conway Hospital), that the 
veteran was intoxicated and engaged in wrongdoing at the time 
he sustained his disabling injuries.  Thus, the disabilities 
that he sustained as a result of this incident cannot serve 
as the basis for the award of pension benefits based on 
permanent and total disability.  Since the weight of the 
evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

